LENT, J.
This mandamus proceeding involves another television broadcaster’s demand to copy the same videotape that was the subject of our decision in State ex rel KOIN-TV v. Olsen, 300 Or 392, 711 P2d 966 (1985).
We have already discussed in that case all of the contentions made by plaintiff-relator (Fisher) in this case. Fisher does cite some different case law than did KOIN, but we find nothing in that additional authority to convince us that the common-law right to copy is absolute. Indeed, Fisher essentially acknowledges that the common law holds that the matter is within the discretion of the trial judge. Fisher’s argument is that the defendant judge abused his discretion. We have concluded that the contrary is true.
The alternative writ is dismissed.